Citation Nr: 0507932	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  96-45 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a low back injury.  

2.  Entitlement to service connection for claimed 
hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active service in the Navy from November 1968 
to August 1970.  

The veteran had subsequent service in the National Guard from 
September 1972 to May 1983, which included periods of active 
duty for training.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the RO.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
referable to a low back disorder during his period of active 
service or for many years thereafter.  

2.  The veteran is shown to have experienced acute and 
transitory low back manifestations in connection with his 
duties in the National Guard.  

3.  The currently demonstrated low back degenerative joint 
and disc disease is shown to be the likely result of work-
related trauma in course of employment as a civilian, rather 
than due to an injury or other event in connection with his 
service in the National Guard.  


CONCLUSION OF LAW

The veteran's low back disability manifested by degenerative 
joint and disc changes is not due to disease or injury that 
was incurred in or aggravated by active service or any period 
of active duty for training or due to injury that was 
incurred in any period of inactive duty for training; nor may 
arthritis be presumed to have been incurred in his active 
service.  .  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by a February 2004 letter and the April 2004 
Supplemental Statement of the Case, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and via those documents, he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board observes that the veteran was apprised of the 
relevant aspects of VCAA after initial RO consideration of 
his claim.  See Pelegrini v. Principi, 16 Vet. App. 259 
(2004); Pelegrini v. Principi (Pelegrini II), No. 01-944 
(U.S. Vet. App. June 24, 2004).  Any defect in the notice 
process would be harmless as the veteran has been afforded 
two pertinent VA medical examinations and had several years 
in which to submit relevant evidence.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On the February 1968 service report of medical history 
completed by the veteran for preinduction purposes, he denied 
having back pain.  On February 1968 pre-induction medical 
examination, no pertinent disabilities were noted.  

A notation added to that report in October 1968 reflected 
that the veteran's weight of 205 pounds was normal, but that 
blood pressure was a concern.  A November 1968 notation 
reflected that blood pressure measured that day was 138/80, 
135/78, 135/82, 138/82, 128/82, and 156/68, and 132/70.  

A November 1968 service medical notation revealed that the 
veteran reported having taken unknown hypertensive medication 
obtained from his physician one week prior to enlistment.  He 
expressed vague complaints of headache and weakness.  

His blood pressure was 140/100, and there was no acute 
distress.  The veteran was observed, and there was no 
consistent elevation of blood pressure or reading in the 
140/90 range.  

The August 1970 discharge examination report reflected no 
abnormalities other than a tattoo.  His blood pressure 
reading was that of 116/72.  The veteran was said to stand 
5'5" tall and to have weighed 200 pounds at that time.  

In an August 1972 report of medical history, the veteran 
reported hypertension but denied having recurrent back pain.  
On the corresponding medical examination report, the examiner 
noted no pertinent disabilities.  Indeed, the examination 
revealed normal results.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

A careful review of the medical records from the veteran's 
service in the National Guard shows that, in March 1975, he 
had twisted his back with an injury to the lumbosacral spine 
area one year prior thereto when he fell on his back.  The 
same records show that the veteran had a history of high 
blood pressure dating back to high school.  

The veteran asserted that he twisted his back, saw a doctor, 
was advised that he had back strain and was put on light 
duty.  The veteran indicated that the incident and treatment 
were not noted in his records.  Thereafter, the veteran 
submitted a statement to the RO in July 1998 indicating that 
he, in fact, had not gone to the hospital for treatment when 
he injured his back in 1974.  

The X-ray studies of the lumbosacral spine performed in March 
1975 indicated that the vertebral alignment and disc spaces 
were normal.  No significant bony or soft tissue abnormality 
was demonstrated.  

A May 1975 progress note indicated complaints of back pain 
and a history of a back injury.  

A June 1976 service medical record, dated one day after 
beginning a period of active duty for training, shows that 
the veteran reported suffering a recent back injury at work 
with residual pain.  The veteran indicated that he had been 
out of work for 6 weeks one year earlier.  The impression was 
that of back strain.  

A June 22, 1976 medical report shows that the veteran 
complained of occasional numbness down his legs when sitting.  
The impression was of back strain.  In addition, a July 20, 
1976 National Guard Individual Sick Slip indicated that the 
veteran had injured his back unloading in the line of duty.  
Back strain was noted.  

In a report of medical history completed by the veteran and 
dated in June 1977, he reported having recurrent back pain.  
He also reported hypertension.  The corresponding medical 
examination report reflects a normal examination with the 
exception of a body mark on the left forearm.  

A January 1978 medical record indicated that the veteran had 
injured his back while on duty with the National Guard one 
week prior thereto.  The X-ray studies of the lumbosacral 
spine in January 1978 revealed no evidence of bone injury.  
The intervertebral spaces and the pedicles were preserved.  
The sacroiliac joints were free.  

An August 1980 service medical examination report for 
enlistment reflected no back abnormalities.  The veteran's 
sitting blood pressure was 138/80.  On the corresponding 
report of medical history completed by the veteran, no 
recurrent back pain was noted.  He also denied having 
hypertension.  

In January 1992, one of the veteran's private physicians 
submitted a letter to the RO summarizing the veteran's 
current medical problems and enclosed medical records dated 
in 1990 and 1991.  The current problems included those of 
morbid obesity, hypertension-under control with medication 
and other medical problems.  A low back disorder was not 
noted.  

A March 1992 physical therapy initial evaluation report 
reflected that the veteran was a 44-year-old obese man with a 
20-year history of intermittent low back pain.  He reported 
that, a few years before, he "went on disability" and 
stopped working.  Since that time, his back had been "pretty 
good" until two weeks prior.  

An X-ray study of the lumbosacral spine conducted that month 
reflected mild degenerative and discogenic disease changes at 
L5-S1.  

By May 1992 rating decision, the RO denied service connection 
for hypertension.  He was sent notice of the determination in 
that month.  

A January 1995 medical notation reflected hypertension that 
was well controlled under medication.  

In July 1995, the same private primary care physician 
indicated that he had been treating the veteran for the past 
five years and that, during that time, he had suffered from 
chronic lower back pain due to degenerative disease of the 
spine and discs, particularly at L5-S1 as evidenced on plain 
X-ray studies.  

The veteran had reported to the doctor that the onset of the 
back pain dated back to service in the National Guard.  The 
private medical records dated in 1995 show that the veteran 
was assessed with hypertension, sleep apnea syndrome, morbid 
obesity, and chronic lower back pain due in part to 
degenerative disc disease.  

In June 1996 and January 1997, the veteran's private primary 
care physician submitted statements to the RO indicating that 
the veteran had suffered from low back pain for many years 
which he attributed to a couple of injuries sustained during 
military service.  

The physician added that the veteran had had continuous back 
pain since he first began treating him in 1990.  The doctor 
opined that it was at least as likely as not that the 
veteran's current back trouble was caused or aggravated by 
his traumatic injury during active duty service.  The 
physician reiterated that the veteran had always maintained 
that his back pain began in 1974 when he fell off a military 
truck and was aggravated thereafter during military duty.  

In September 1996, the veteran submitted a statement to the 
RO indicating that he had injured his back during employment 
as a Civil Service Federal Technician with the National 
Guard, not during weekend or summer camp status.  In March 
1998, the veteran submitted another statement indicating that 
he was serving on active duty training when he injured his 
back.  

The current medical evidence dated from 1998 to 2000 shows 
that the veteran continued to have back pain.  These records 
document that the veteran weighed over 400 pounds.  

A VA examination report dated in February 1999 provided a 
diagnosis of chronic low back pain and morbid obesity 
resulting in a reduced range of motion and ability to perform 
activities of daily living.  

On a December 1999 VA examination, the assessment was that of 
morbid obesity, deconditioned musculoskeletal system; history 
of acute low back strain while on active duty in the National 
Guard; history of acute trauma to low back in 1975 unrelated 
to his military duty.  

The VA examiner explained that the veteran had a well-
documented history of low back strain but the low back 
problems were "for the most part" unrelated to any injury 
in service.  Rather, the veteran's current degenerative joint 
disease of the low back and discogenic pathology noted on the 
February 1999 computed tomography scan were more likely 
related to a non-service 1975 injury rather than to the 
recurrent strains in service.  Also, the veteran's morbid 
obesity was a factor in his low back symptomatology.  

In January 2001, the veteran was afforded another VA 
examination of the spine.  He was examined by the same 
examiner who authored the December 1999 medical examination 
report.  The January 2001 examination report reflects that 
the veteran sustained a back injury in 1974 while not on 
active duty with the National Guard, but rather in his 
administrative status.  At that time strain was diagnosed.  

In 1975, also while not on active duty, he fell in a slippery 
parking lot that resulted in back discomfort.  In June 1976, 
while on active duty for training, he reported straining his 
back while carrying a load of rifles.  

On physical examination, the veteran weighed in at 348 pounds 
and, according to the examiner, stood no taller that 5'5".  
There was tenderness in the lumbosacral region.  

The examiner diagnosed morbid obesity, deconditioning of the 
musculoskeletal system secondary to morbid obesity, a history 
of low back strain while on active duty with the National 
Guard, and a history of acute trauma to the low back in 1975 
unrelated to service with resultant degenerative joint 
disease and degenerative disc disease of the low back.  

The VA examiner opined that he could find no evidence in the 
medical record to indicate that the veteran sustained low 
back injuries in service that had resulted in his present day 
low back disability.  

A January 2001 VA hypertension examination report reflects 
that the examiner obtained a history from the veteran and 
conducted some review of the claims file.  He concluded that 
the veteran suffered from essential hypertension.  

The examiner indicated that he could not substantiate or 
refute the history as provided by the veteran as it related 
to hypertension.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran certainly is shown to suffer from a current low 
back disability manifested by degenerative joint and disc 
disease.  A present disability is a necessary component of 
entitlement to service connection.  38 C.F.R. § 3.303; 
Gilpin, supra; Degmetich, supra.  In addition to a present 
disability, however, the evidence must reflect a nexus 
between that disability and service.  38 C.F.R. § 3.303.  

The Board recognizes that the veteran believes that his low 
back disability is related to incidents of low back strain in 
service.  The veteran, however, is not competent to render 
medical opinions upon which the Board may rely.  Espiritu, 
supra.  

The medical evidence of record when viewed in its entirety 
does not support the veteran's assertions regarding the 
etiology of his low back disability.  

In December 1999, a VA examiner explained that the veteran 
had a well documented history of low back strain but that his 
low back problems were "for the most part" unrelated to any 
injury in service.  

The examiner opined that the veteran's degenerative joint 
disease of the low back and discogenic pathology were more 
likely related to a non-service 1975 injury rather than to 
the recurrent strains in service.  The examiner asserted that 
the veteran's morbid obesity was a contributing factor in his 
low back pathology.  

In January 2001, that same examiner clarified his previous 
opinion by stating that trauma to the low back in 1975, 
during a non-active duty period, had caused the veteran's 
degenerative joint disease and degenerative disc disease of 
the low back.  

The examiner opined that he could find no evidence in the 
medical record to indicate that the veteran sustained low 
back injuries in service that had resulted in his present day 
low back disability.  

Based on the VA medical opinions, it is quite clear that the 
veteran's low back disability is not related to service but 
to an injury that took place outside of service and to well-
documented morbid obesity.  

The Board recognizes that the veteran's private physician 
attributed the veteran's low back disability to service.  
This physician, presumably, based his opinion upon a history 
provided by the veteran and not upon a review of the claims 
file.  In any event, the Board finds this opinion is not 
supported by the evidence that is in the record.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

Service connection for the residuals of a low back injury is 
denied.  



REMAND

The January 2001 VA hypertension examination report reflects 
that the examiner obtained a history from the veteran and 
conducted some review of the record.  The examiner indicated 
that he could not substantiate or refute the history as 
provided by the veteran as it related to hypertension.  

The Board finds this medical examination report incomplete.  
It is unclear that the examiner reviewed the entire record or 
relied on the medical history as provided by the veteran in 
reaching his opinion.  The RO, therefore, must schedule an 
additional VA examination for hypertension.  

The examiner must review the claims file and provide an 
opinion regarding whether the veteran's hypertension is as 
likely as not related to service.  If the veteran's 
hypertension is found to have predated service, the examiner 
must opine regarding whether the veteran's hypertension 
underwent aggravation during service or any period of active 
duty for training that is greater than the normal course of 
the condition.  A full rationale should be provided.  

The case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio, supra.  

2.  The RO should schedule a VA medical 
examination in order to determine the 
nature and likely etiology of the claimed 
hypertension.  Based on his/her review of 
the case, the examiner should opine as to 
whether the veteran has current 
disability manifested by hypertension 
that had its clinical onset during his 
period of active service.  If the 
veteran's hypertension is found to have 
predated his period of active service, 
the examiner must opine regarding whether 
the preexisting hypertension underwent an 
increase in severity beyond natural 
progress during that period of active 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, following completion of the 
action requested hereinabove, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


